Campbell, C. J.,
delivered the opinion of the court.
If ingenuity could raise a doubt, under the “ exemption ordinance” of the constitutional convention, adopted November 1, 1890, as to whether a pre-existing factory then in operation was intended to be exempted from taxation, by look*792ing alone to its first sentence, it must certainly vanish when the next sentence is read, which, by express enumeration, excludes all pre-existing factories, except such as come within the terms of that sentence.

Affirmed.